Order of Suspension From Practice of Law
Whereas respondent has interposed an answer to the allegations contained in said application for discipline;
Whereas respondent is in ill health and unable to stand trial, and has stipulated through his counsel to a suspension of his license to practice law until such time as the matter may be heard on its merits, and the Practice of Law Committee of the State Bar Association, through its counsel, having agreed to such stipulation;
Now Therefore, It Is Ordered that Bennett O. Knudson be and he is hereby suspended from the practice of law until such time as the matter is heard on the merits by a duly appointed referee.
Dated November 29,1960.
BY THE COURT
Roger L. Dell
Chief Justice